DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-21, 23-28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Berggren et al. (hereinafter Berggren)(WO 2020/198271).
	Regarding claim 16, Berggren teaches an apparatus comprising at least one processor; and at least one memory including computer program code; the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least(Fig. 2, 3, 4): 
	receive a first measurement report from a first communication node of a mobile communication system, wherein the first measurement report includes downlink measurement data generated at a user device in response to a positioning reference signal sent by the first communication node(item  156 in Fig. 6); 
	receive a second measurement report from the first communication node, wherein the second measurement report includes uplink measurement data generated at the first communication node in response to an uplink reference signal sent by the user device(item 102 in Fig. 6); 
	determine an integrity of the measurement data based on a comparison of said uplink and downlink measurement data; and set an integrity verification notification in accordance with the determined integrity(Page. 14, compare the positioning estimate based on the  both downlink and uplink measurements).  
	Regarding claim 17, Berggren teaches an apparatus as claimed in claim 16, wherein: the downlink measurement data includes downlink time delay or time of arrival data and the uplink measurement data includes uplink time delay or time of arrival data; and determining the integrity of the measurement data determines whether the uplink and downlink time delay or time of arrival data are consistent(Page 3, lines 25-30; Page. 14, compare the positioning estimate based on the  both downlink and uplink measurements).  
	Regarding claim 18, Berggren teaches an apparatus as claimed in claim 17, wherein determining whether the downlink time delay or time of arrival and the uplink time delay or time of arrival data are consistent comprises determining whether a difference between the downlink time delay or time of arrival and the uplink time delay or time of arrival is below a first threshold(page. 3, lines 15-20; Measurements performed on reference signals in the second direction may be compared to the measurements performed on reference signals in the first direction to provide positioning feedback and to determine measurement quality).
	Regarding claim 19,  Berggren teaches an apparatus as claimed in claim 16, wherein: the uplink and downlink measurement data include angle of arrival and angle of departure data; and determining the integrity of the measurement data determines whether the angle of arrival and angle of departure data are consistent(Page 23, lines 30-31;  Page. 14, compare the positioning estimate based on the  both downlink and uplink measurements).  
  	Regarding claim 20,  Berggren teaches an apparatus as claimed in claim 16, further configured to: receive a third measurement report from a second communication node of the mobile communication system, wherein the third measurement report includes uplink measurement data generated at the second communication node in response to the uplink reference signal sent by the user device, wherein the first measurement report includes downlink measurement data generated at the user device in response to a positioning reference signal sent by the second communication node(Fig. 6, neighbor gNBs; also item 160, measure UL reference signal).  	
	Regarding claim 23,  Berggren teaches an apparatus as claimed in claim 20, further configured to: determine a/the first angle between the user device, the first communication node and the second communication node; determine a/the second angle between the user device, the second communication node and the first communication node; and determine a third angle between the first communication node, the user device and the second communication node, wherein determining the integrity of the measurement data determines said integrity based on a sum of the first, second and third angles(Page 23, lines 1-2; lines 25-32, UE and the RAN nodes employ multiple beam operation; beam information include a beam index; estimated parameters include AOD, AOA etc.; also Page 24, lines 1-6 angle information; azimuth and elevation).  
	Regarding claim 24,  Berggren teaches an apparatus as claimed in claim 20, wherein the first communication node is a serving base station of the user device and the second communication node is a neighbour base station of the user device(Fig. 6, item 134).  
	Regarding claim 25,  Berggren teaches an apparatus as claimed in claim 16, wherein performing setting the integrity verification notification comprises setting an integrity verification notification signal(page 34, lines 5-12, combined measurement report; down link report compared with the uplink report; Page 3, feedback, measurement quality).  
	Regarding claim 26,  Berggren teaches an apparatus as claimed in claim 16, further configured to: send configuration instructions to the first communication node to request said first and second measurement reports(item 140 in Fig. 6).  
	Regarding claim 27,  Berggren teaches an apparatus as claimed in claim 16, further configured to: estimate a position of the user device based on an angles of arrival of transmissions from the user device at the first communication node and another communication node and the distance between the first communication node and said another communication node(item 164 in Fig. 6).  
	Claims 28 and 30 are rejected for the same reason as set forth in claim 16.
	Regarding claim 29,  Berggren teaches a method comprising: receiving a first measurement report from a first communication node of a mobile communication system, wherein the first measurement report includes downlink measurement data generated at a user device in response to a positioning reference signal sent by the first communication node; receive a second measurement report from the first communication node, wherein the second measurement report includes uplink measurement data generated at the first communication node in response to an uplink reference signal sent by the user device; determine an integrity of the measurement data based on a comparison of said uplink and downlink measurement data; and set an integrity verification notification in accordance with the determined integrity(Fig. 6; also page 34, lines 5-12, combined measurement report; down link report compared with the uplink report).  
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berggren et al. (hereinafter Berggren)(WO 2020/198271) in view of Xue et al. (hereinafter Xue)(WO 2017/190274).
	Regarding claim 21,  Berggren teaches an apparatus as claimed in claim 20, further configured to: determine a first angle between the user device, the first communication node and the second communication node; determine a second angle between the user device, the second communication node and the first communication node; wherein determining the integrity of the measurement data determines whether the first and second angles and the first and second distances are consistent(Page 23, lines 1-2; lines 25-32, UE and the RAN nodes employ multiple beam operation; beam information include a beam index; estimated parameters include AOD, AOA etc.).  Berggren did not teach explicitly determine a first distance between the first communication node and the user device; and determine a second distance between the second communication node and the user device, wherein determining the integrity of the measurement data determines whether the first and second angles and the first and second distances are consistent. However, Xue teaches in an analogous art (Fig. 3; description under fig. 4; For example, according to the determined allocation mode of the first resource, the network side device sends a positioning reference signal in a downlink subframe, which is received and measured by the terminal device, and the measurement result may include time of arrival (TOA), time difference of arrival (TDOA), energy, Phase, arrival angle, etc., the terminal device then returns the measurement result to the network side device for final positioning calculation. In the final positioning calculation, the measurement result can be first converted into the distance from the terminal to the base station. Since the coordinates of the base station are known on the network side, according to the three-point positioning algorithm, the specific coordinates of the terminal can be obtained from the distance of the terminal to three or more base stations. Or, in the final calculation, the measurement result is converted into the distance from the terminal to the base station and the angle of arrival in combination with the coordinates of the base station, and then the terminal coordinates are obtained according to the polar coordinate method). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have determine a first distance between the first communication node and the user device; and determine a second distance between the second communication node and the user device, wherein determining the integrity of the measurement data determines whether the first and second angles and the first and second distances are consistent in order to have efficient positon estimate.
Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515. The examiner can normally be reached 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647